                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-8014 PA (MAAx)                                          Date   October 11, 2018
 Title             Angela Contreras v. BMW of North America, LLC, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                     C. Kevin Reddick                                          Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

 Proceedings:                 IN CHAMBERS — COURT ORDER

       On October 3, 2018, the Court issued an order provisionally remanding this action to the
Los Angeles County Superior Court as a result of procedural defects in the Notice of Removal.
The Court stayed the order remanding the action to provide plaintiff with an opportunity to
object to the remand and waive the procedural defects. Specifically, plaintiff was directed to
inform the Court in writing by October 10, 2018, if plaintiff objected to the remand. To date,
despite the passage of the deadline set by the Court, plaintiff has not waived the procedural
defects. Accordingly, for the reasons stated in the October 3, 2018 Order, this action is
remanded to the Los Angeles County Superior Court, Case No. BC716785.

         IT IS SO ORDERED.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
